Citation Nr: 0808315	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung condition, 
diagnosed as bronchiectasis and chronic obstructive pulmonary 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 until 
January 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159 (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the Board 
has determined that further evidentiary development is 
required before considering the merits of the claim.  

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), a medical 
examination is necessary as the evidence of record does not 
contain sufficient medical evidence to decide the claim.  The 
veteran asserts that his current lung condition pre-existed 
his active duty service and that such service aggravated his 
condition.  Specifically, he asserts that he has had a lung 
condition since childhood.  Such statements were made in 
correspondence to the RO and in conjunction with his claim 
for social security disability benefits in 1989.  

His service entrance examination conducted in December 1963 
reflects normal findings of the lung and chest.  However, 
that same examination noted that in April 1959 he had a 
history of pneumonia and pleurisy effusion, which was 
confirmed by a telephone call from his treating physician.  A 
diagnosis or history of asthma was not confirmed by his 
treating physician at that time.  

In conjunction with the examination, the veteran reported 
that he had a history of asthma, shortness of breath, and 
pain or pressure in chest.  There were no findings made that 
he experienced pneumonia or similar symptoms prior to April 
1959 for the period between April 1959 and his entry into 
service in January 1964.  

A chest X-ray during service in April 1965 showed some 
blunting of the right costophrenic angle most likely due to 
an old disease but no definite evidence of an active disease 
was found.  He was later treated in August 1965 for possible 
flu or bronchitis.  Upon separation, the veteran again 
reported a history of asthma, shortness of breath, and pain 
or pressure in the chest.  However, the separation 
examination contained objective findings that his lungs and 
chest were normal.      

The post-service evidence contains medical examinations 
reports from the veteran's employer dated in April 1968 and 
May 1975, both of which indicated that his nose-sinuses, 
chest, and lungs were normal.  On those occasions, he also 
denied having any asthma, frequent or chronic cough, or 
shortness of breath.  

Subsequent private treatment records from Dr. B dated in 
September 1981 reflect that the veteran complained of a 
respiratory disease.  In that report, Dr. B reviewed X-rays 
and bronchograms from another physician in 1973 and found 
that the veteran had bronchiectasis in 1973.  Dr. B concluded 
that the veteran had subsegmental bronchiectatic process in 
the lingual, which was the only area that was bronchiectatic, 
and that the condition had not progressed much in the past 8 
years.  
 
Additional post-service private treatment records reflect 
that the veteran was treated and examined by several 
physicians between 1981 and 1990, who diagnosed him with a 
history of bronchiectasis and chronic obstructive pulmonary 
disease.  These records also indicate that he had a history 
of breathing problems, including constant coughing episodes 
and wheezing.  Recently, in August 2006, a Pulmonary 
Specialist gave a similar diagnosis of severe chronic 
obstructive pulmonary disease, bronchiectasis, and chronic 
rhinitis.   

No VA examination has been conducted with respect to his 
claim, and no medical opinion regarding the etiology of the 
current symptoms has been provided by VA.  Such evidence is 
necessary to decide this claim given the evidence of record.  
See  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, a VA examination is necessary prior to 
adjudication of the veteran's claim.  When the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

VA has the authority to schedule an examination when such is 
necessary, and the veteran has an obligation to report for 
that examination.  38 C.F.R. §§ 3.326, 3.655 (2007).

Additionally, the record reflects that there are outstanding 
post-service private treatment records.  Specifically, in a 
statement from the veteran dated July 2005, he reported 
receiving treatment from several physicians, including Drs. 
Swann, Peagles, Domm, and Estes.  

In addition, he submitted a completed VA Form 21-4142 in 
October 2006 for Drs. Swann and Peagles.  However, these 
records have not been associated with the claims file nor 
does it appear that the RO has taken efforts to secure these 
records.    

There also seems to be a large gap in treatment contained in 
the record.  Specifically, there does not appear to be 
evidence of any treatment for a lung condition between 1990 
and 2006.  However, there has been no indication from the 
veteran that he was not treated during this time for this 
lung condition.  

To the contrary, he has asserted that he has continued to 
have issues with this lung condition.  Accordingly, the RO 
should take efforts to assist the veteran in obtaining any 
outstanding treatment records that may assist him in his 
claim.

Because the Board has identified potentially outstanding 
records pertinent to the veteran's claim, VA must undertake 
reasonable efforts to obtain such documents as these records 
may be material to the claim.  38 U.S.C.A. § 5103A(b).

Further, additional evidence has been associated with the 
claims file since issuance of the statement of the case, 
including private medical evidence, employment records, and 
statements from the veteran, his spouse, and a friend; 
however, none of the evidence was submitted with a waiver.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the veteran to obtain the 
names, addresses, and dates of treatment 
by all health care providers who have 
treated him for his lung condition, to 
include treatment provided by Drs. Swann, 
Peagles, Domm, and Estes.  

If a signed release is received, attempt 
to acquire those records.  Any negative 
search result from the record holder 
should also be indicated in the veteran's 
claims folder.  

2.  Schedule the veteran for an 
appropriate examination to assess the 
etiology of his pulmonary disorder(s).  
The claims folder, including a copy of 
this REMAND, should be reviewed by the 
examiner in conjunction with the 
examination.  

Based on review of the entire record and 
examination of the veteran, the examiner 
is asked to:

(a)  Identify the appropriate 
diagnosis(es) pertaining to the veteran's 
claimed lung condition.

(b)  Determine the likelihood that the 
veteran's current diagnosis(es) 
preexisted his tour of active service 
beginning in January 1964.  If the 
examiner finds that such condition(s) 
preexisted active duty service, the 
examiner is asked to comment on the 
likelihood that any such preexisting 
condition(s) was/were aggravated by 
active service from January 1964 to 
January 1966.

(c) Regardless of the response to the 
above inquiry, the examiner is also 
requested to offer an opinion of whether 
is it at least as likely as not that the 
current pulmonary diagnosis(es) is/are 
causally related to active duty.

Any opinions offered should be 
accompanied by a clear rationale 
consistent with the evidence of record. 
The examiner's report should indicate 
that the claims file was reviewed.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case, including all the evidence 
associated with the claims file since the 
statement of the case, and allow the 
appropriate period for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

